                 Case 19-50913-JKS          Doc 49       Filed 06/08/21   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In Re:                                              :   Chapter 11
                                                     :
 Woodbridge Group of Companies, LLC                  :   Case No.: 17-12560 (JKS)
                                                     :
                        Debtor.                      :
                                                     :
 Michael Goldberg, as Liquidating Trustee of         :
 the Woodbridge Liquidation Trust,                   :   MEDIATOR’S CERTIFICATE OF
 successor in interest to the estates of             :   COMPLETION
 Woodbridge Group of Companies, et al.,              :
                                                     :
                        Plaintiff,                   :
 v.                                                  :   Adv. Proc. No.: 19-50913 (JKS)
                                                     :
 Phillip Ball aka Larry Ball,                        :
                                                     :
                       Defendant.                    :
                                                     :
                                                     :

       In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation was completed on __________________ and
resolved in the following manner (complete applicable provisions).

          (a)    The following individuals were present:

                 (1)       Parties (name and capacity) -

                 (2)       Counsel (name and party representing) -

          (b)    The following parties failed to appear and/or participate as ordered:


          (c)    The outcome of the mediation conference was:

          ____     The matter has been completely resolved and counsel (or parties) have been
                   instructed to file an appropriate stipulation and proposed order within twenty (20)
                   days of the conference.

          ____     The matter has been partially resolved and counsel (or parties) have been
                   instructed to file an appropriate stipulation and proposed order regarding those
                   claims or issues which have been resolved within twenty (20) days.

          ____     The following issues remain for this court to resolve:


TADMS:5526390-1 035888-190858
               Case 19-50913-JKS        Doc 49    Filed 06/08/21     Page 2 of 2




       ____      The matter has not been resolved and should proceed to trial.

       _X _      OTHER: This matter was dismissed without prejudice prior to mediation.


Dated: June 8, 2021                         /s/ Judith K. Fitzgerald
                                            Judith K. Fitzgerald (PA I.D. No. 18110)
                                            Tucker Arensberg, P.C.
                                            1500 One PPG Place
                                            Pittsburgh, PA 15222
                                            (412) 594-1212




TADMS:5526390-1 035888-190858
